Abatement Order filed December 13, 2012




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00675-CV
                                    ____________

                        IN THE MATTER OF J.W., a Juvenile


                       On Appeal from the 313th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2012-01177J


                               ABATEMENT ORDER

       The reporter’s record in this case was due July 23, 2012. See Tex. R. App. P.
35.1. On August 6, 2012, this court ordered the court reporter to file the record within 30
days. On September 14, 2012, Jill Bartek filed a motion for extension of time to file the
record until October 15, 2012. The motion was granted and Jill Bartek was ordered to
file the record within 30 days, and instructed that if the record was not filed, the court
would order the trial court to conduct a hearing to determine the reason for failure to file
the record. As of this date, the record has not been filed with the court. The court is
aware the extension requested in September was due to a medical emergency but no
further request for an extension has been filed since the record was due October 15, 2012.
       The trial and appellate courts are jointly responsible for ensuring that the appellate
record is timely filed. See Tex. R. App. P. 35.3(c). It is the duty of the trial court to
ensure that its reporter's work is timely accomplished by setting work priorities. Tex. R.
App. P. 13.3. Because the reporter’s record has not been filed timely as ordered, we issue
the following order.

       We direct the judge of the 313th District Court to conduct a hearing at which the
court reporter, appellant’s counsel, and appellee’s counsel shall participate to (a)
determine the reason for failure to file the record; (b) establish a date certain when the
reporter’s record will be filed, and (c) make findings as to whether the court reporter
should be held in contempt of court for failing to file the reporter’s record timely as
ordered. We order the court to prepare a record, in the form of a reporter’s record, of the
hearing. The judge shall make findings of fact and conclusions of law, and shall order
the trial clerk to forward to this court a supplemental clerk’s record containing the
findings and conclusions. The hearing record and supplemental clerk’s record shall be
filed with the clerk of this court within 30 days of the date of this order.

       The appeal is abated, treated as a closed case, and removed from this court’s active
docket. The appeal will be reinstated on this court’s active docket when the trial court’s
findings and recommendations are filed in this court. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may reinstate
the appeal on its own motion. If the court reporter files the record prior to the date set for
the hearing, the appeal will be reinstated and the trial court need not hold a hearing.



                                       PER CURIAM



Panel consists of Justices Frost, Christopher, and Jamison.